DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hand mixer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Based on the references to “the hand mixer” in claims 1-
Claims 2-10 are rejected because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok et al. (US PGPub 2007/0133347, hereinafter Mok, cited in an IDS).
Regarding claim 1, Mok discloses a hand mixer (it noted that “hand” is, at best, an intended use of the apparatus, and that the device of Mok could be picked up and operated by a user with their hands) for use with one or more mixing devices, the mixer having a softening function, the mixer comprising:
a housing (figure 1, base unit 12) including a cavity;

the cavity also including:
an airflow conduit (see figure 4);
a fan member (fan 50) for generating airflow from ambient environment through the airflow conduit and toward an output area (exhaust vents 28) located on a lower portion of the hand mixer;
a motor (motor 20) for driving the fan member;
and heated coils (stator core 46) positioned downstream from the fan for heating the airflow generated by the fan member; and
wherein the output area is located to direct airflow toward the one or more mixing devices when in use (vents would produce air flow all around the device, including in the direction of the mixing tool).
Regarding claim 7, Mok discloses the fan member being coupled to a shaft (figure 4, shaft 36) to which one or more mixing devices is releasably attached (see upper end of shaft 36).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 and 11 all recite specific configurations of the fan within the hand mixer that are not reasonably disclosed, taught, or suggested by the prior art of record.
Claims 9 and 10 recite additional structures including a lint cover and a funnel not reasonably disclosed taught, or suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARC C HOWELL/Primary Examiner, Art Unit 1774